DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3 and 5-12 are pending, of which Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3 and 5-6 are under current examination.
 Applicant’s amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-6 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karam (Int. J. Cancer:120, 1795-1802; 2007).
Karam discloses treating bladder cancer, inhibition of bladder cancer cells using a composition comprising 5-azacytidine (entire article; abstract, page 1796-1800, Figure 1, 2, 3, 5 and 6, Table 1). 
With regard to limitations of the instant claims, “methylation inhibitor of SHH gene; inhibiting methylation of ---SHH gene; promoter region---CpG island; increases BMP4 expression”- Since the cited prior art teaches treating same cancer using same inhibitor as in the instant claims, the effect and/or role of the inhibitor as “methylation inhibitor of SHH gene; inhibiting methylation of ---SHH gene; promoter region---CpG island; increases BMP4 expression” is expected to be the same whether recognized by the cited prior art or not.
Further, since the cited prior art teaches same method of treating bladder cancer using same compound as in instant claims, the compound of the cited prior art must be capable of being “methylation inhibitor of SHH gene; inhibiting methylation of ---SHH gene; promoter region---CpG island; increases BMP4 expression”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). Importantly, the cited prior art teaches treating bladder cancer in any subject having a bladder cancer, including subject with any mutation, overexpression of any gene etc.
Since the cited prior art reads on all the limitations of the instant claims 1, 3 and 5-6, these claims are anticipated. 

Claims 1, 3 and 5-6, and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utikal (Int. J. Cancer:119, 2287-2293; 2006).
Utikal discloses treating bladder cancer, inhibition of bladder cancer cells using a composition comprising 5-azacytidine (entire article; abstract, page 2287-2293). The cited prior art further discloses, the role of azacytidine as SHH inhibitor, methylation inhibitor, inhibits methylation of ---SHH gene; promoter region---CpG island.
With regard to limitations of the instant claims “increases BMP4 expression”- Since the cited prior art teaches treating same cancer using same inhibitor as in the instant claims, the effect of the inhibitor in increasing BMP4 expression is expected to be the same whether recognized by the cited prior art or not.
Further, since the cited prior art teaches same method of treating bladder cancer using same compound as in instant claims, the compound of the cited prior art must be capable of being “increasing BMP4 expression”.  Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). 
Since the cited prior art reads on all the limitations of the instant claims 1, 3 and 5-6, these claims are anticipated. 
Response to Arguments
Applicant’s remarks and amendment, filed on 09/27/2022, have been fully considered but not found persuasive.
Applicant argues over a new limitation “a subject in ---SHH gene” that both Utkal and Karam teaches treating bladder cancer and not a “a subject in ---SHH gene”.
Applicant argument is moot in view of new rejection as set forth above. In addition, Karam not only teaches treating same method using same compound, but also teaches role of the of azacytidine as SHH inhibitor, methylation inhibitor, inhibits methylation of ---SHH gene; promoter region---CpG island.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623